Sutherland, J. (dissenting.)
From lapse of time, Washington’s letter, the subject of this action, .has become valu*28able as an article of virtue. It seems that it brought $2050 at auction, in 1864. But it is not at all probable that “ The Mayor, Recorder, Aldermen and Commonalty of the city of Yew York,” to whom the letter was addressed in 1785, viewed it or treated it as property.
The evidence is, that at a meeting of the common council, on the 2d of May, 1785, the mayor produced the letter; that the letter was transcribed into the minutes of the common council, and ordered to be published, with the address to which the letter was an answer. This was all the evidence to show property in, or possession of, the letter. The presumption from the evidence is, that the letter and address were sent to the printer to be published, and that they were published, and the further presumption is that, having been transcribed into the minutes, and published, no importance was attached to the preservation of the original letter by the city authorities, and that it never came back from the printer.
Upon the evidence which has been stated, the plaintiffs rested their case, to recover the possession of the letter from the defendants, the auctioneers, in whose possession the letter was found, in 1864, nearly eighty years after the transaction as to the letter in 1785.
I doubt, under the circumstances, whether the evidence was sufficient to show property in the plaintiffs. At all events I doubt whether the evidence was sufficient to rebut the presumption, that the defendants, the auctioneers, were lawfully in possession, and as owners, or as agents of the party for whom they sold the letter as owner, viewing the letter as property.
But it'is not necessary to put our decision of this case on the ground of any defect or deficiency in the proofs of the plaintiffs, or upon th e, prima facie evidence of ownership from the bare possession, at the time the plaintiffs made the demand of the letter. The evidence on the part of *29the defendants was express and undisputed, that Mrs. Stewart, the daughter and executrix of one John Allan, placed the letter in the hands of the auctioneers for sale ; • that he was a collector of rare manuscripts and literary curiosities; that he had a large collection of such articles; that at the time of his death, in 1863, he had been in possession of the letter for thirty years and upwards, exhibiting it to various, persons from time to time, as his own.
It was a presumption of law, I think, from this undisputed evidence of long interrupted adverse possession, not only that John Allan was the owner at the time of his death, but also that the letter came into his possession lawfully and as owner. Uo doubt the plaintiffs might have rebutted this presumption by showing that John Allan got possession unlawfully, by a larceny, trespass, fraud or wrongful conversion ; but if this could be shown, and had been shown, the statute of limitations would have been a bar to the action. I assume, too, that the plaintiffs might have rebutted the legal presumption, by showing that John Allan’s possession commenced as a permissive possession ; that the letter had been lent to him, or put in his hands to keep for the plaintiffs; but there was no such rebutting evidence.
There was nothing, then, to submit to a jury. It is plain that the judge, by submitting the case to the jury as he did, deprived the defendants of the benefit of the legal presumption that John Allan was the owner at the time of his death, and that Ms right and title commenced as owner:
If the letter is property, it must be treated as property; and the plaintiffs must prosecute their action, under and subject to the legal presumptions arising from long continued, uninterrupted adverse possession, founded on principles of public policy, to quiet possession, and to prevent *30the necessity of inquiries as to the origin of right,.title, or possession, like those submitted to the jury in this case.
[New York General Term,
January 6, 1868.
Geo. G. Barnard, Ingraham and Sutherland, Justices.]
I think the judgment should be reversed, and a new trial ordered, with costs to abide the event of the action.
Judgment affirmed.